Citation Nr: 1502883	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for a scar, residual of shrapnel wound to left neck.

3.  Entitlement to an initial rating in excess of 10 percent for residual of shrapnel wound injury to Muscle Group XXII, left side of the neck.

4.  Entitlement to an initial rating in excess of 10 percent for residual of shrapnel wound injury to Muscle Group XI, left calf.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and June 2012 rating decisions of the VA Regional Office (RO) in Buffalo, New York.  In a July 2012 rating decision, the RO increased the disability rating for the Veteran's neck scar to 10 percent disabling effective the date of his claim.  As this does not constitute a full grant of the benefit sought, the Board concludes that the issue of a higher rating for the Veteran's scar remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of a rating in excess of 10 percent for a scar, residual of shrapnel wound to left neck being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus was not present during the Veteran's service and currently diagnosed tinnitus did not develop as a result of any incident during service.

2.  The residual of shrapnel wound injury to Muscle Group XXII, left side of the neck, does not result in moderately severe disability and has not caused orthopedic, neurologic, or scar disabilities other than the already service-connected scar of the left neck.

3.  The residual of shrapnel wound injury to Muscle Group XI, left calf, does not result in moderately severe disability and has not caused orthopedic, neurologic, or scar disabilities other than the already service-connected scar of the left calf.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for an initial rating in excess of 10 percent for residual of shrapnel wound injury to Muscle Group XXII, left side of the neck, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.56, 4.73 Diagnostic Code (DC) 5322 (2014).

3.  The criteria for an initial rating in excess of 10 percent for residual of shrapnel wound injury to Muscle Group XI, left calf, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.56, 4.73 Diagnostic Code (DC) 5311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in October 2010 regarding the type of evidence necessary to establish his claim of service connection for tinnitus.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the muscle injury claims, they were filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records, post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in November 2010, May 2012, and June 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

If a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence. 3 8 U.S.C.A. § 1154(b) (West 2002).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

As the Veteran has combat status, in-service acoustic trauma is conceded.  His STRs show no complaints of, treatment for, or diagnosis of, tinnitus.  His October 1966 separation examination revealed clinically normal ears.  

The earliest evidence of a complaint of tinnitus are treatment records dated in July 2006.  One of the July 2006 records show that the Veteran reported working in a noisy environment.  None of his treatment records contain any opinion regarding the etiology of his tinnitus; they also do not show that the Veteran reported that the onset of his tinnitus began in service.  

The Veteran was afforded a VA examination in November 2010.  He reported having four years of noise exposure in service and 42 years of noise exposure through his post-service employment.  The Veteran reported that he worked as a machinist and that for the first 20 years, no hearing protection devices were used.  He reported using hearing protection devices for 22 years in his employment.  There was no history of recreational noise exposure.  The Veteran reported no specific onset date or circumstance of onset; he reported that tinnitus was present for at least 20 years.  The examiner opined that the Veteran's tinnitus was not at least as likely as not due to military noise exposure.  The rationale was that there was no complaint or treatment for tinnitus and the Veteran was unable to provide specific date or circumstance, stating "tinnitus has been present for at least 20 years."  The examiner noted that the Veteran had 42 years of noise exposure through employment and that noise exposure was known to cause tinnitus.  

In his November 2011 notice of disagreement, the Veteran reported that his military service was the only place where he was exposed to any acoustic trauma.  In his September 2012 substantive appeal, he reported that his tinnitus could have started when he was blown up by a mortar round.  None of the Veteran's statements in this appeal have shown that he reported that his tinnitus definitely began in service.  

Based on a review of the evidence, the Board concludes that service connection for tinnitus is not warranted.  Although the evidence shows that the Veteran had in-service acoustic trauma and currently has tinnitus, it does not show that it is related to his military service.

While the evidence shows that the Veteran had in-service acoustic trauma, it does not show that such resulted in tinnitus or that his current tinnitus had its onset in service.  The Veteran's STRs are silent for any tinnitus complaints.  None of the Veteran's statements have established that the onset of tinnitus was in service.  As discussed above, he told the VA examiner that he has had tinnitus for at least 20 years, yet did not identify the onset as being in service.  In his substantive appeal, he indicated that it "could" have begun in service; however, none of his statements either to treatment providers or in support of his claim has definitively established that the onset of his tinnitus was in service.  While the Veteran denied any post-service acoustic trauma in his notice of disagreement, he reported working as a machinist for 42 years to the VA examiner, with 20 of those years being without hearing protection.  Furthermore, in the July 2006 record noted above, he reported working in a noisy environment.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the in-service acoustic trauma resulted in the currently diagnosed tinnitus or that the onset of the currently diagnosed tinnitus began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

None of the Veteran's treatment records contain any opinion indicating that tinnitus had its onset during service or is related to his in-service acoustic trauma.  The only opinion of record, that of the November 2010 VA examiner, shows that the Veteran's currently diagnosed tinnitus is not related to his service.  As this opinion was formed after examining and interviewing the Veteran, as well as reviewing his treatment records, the Board accords it great probative value.  

No medical professional has provided any opinion indicating that the Veteran's tinnitus is related to his military service.  In this case, by the Veteran's statements during the 2010 examination that he has had tinnitus for at least 20 years, the earliest evidence of tinnitus would be at least in 1990, more than two decades after he was discharged from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of tinnitus complaints, symptoms, or findings for two decades between the Veteran's military service and the earliest evidence of tinnitus is itself evidence, especially in light of post-service acoustic trauma during that time period, which tends to show that tinnitus did not have its onset in service or for many years thereafter.  

The overall evidence of record as discussed above weighs against a finding of tinnitus being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between tinnitus and his active duty, service connection for tinnitus is not warranted.

The Board has acknowledged the Veteran's statements.  As already noted above, he has not stated that his tinnitus definitely began during service.  Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of tinnitus falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.  

Without competent and credible evidence of an association between tinnitus and the Veteran's active duty, service connection for tinnitus is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tinnitus is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  

	B.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Court has held that staged ratings are appropriate for initial rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson at 125-26.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle disabilities, (a) An open comminuted fracture with muscle or tendon will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; (d) Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: 
Slight disability of a muscle anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1) (2014). 

Moderate disability of a muscle anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2). 

A moderately severe disability of the muscles anticipates a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles contemplates through and through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There are ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

Separate ratings may be warranted for diagnoses related to the Veteran's left neck and calf disabilities other than the muscular injuries.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition).  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban at 261-62. 

		1.  Muscle Group XXII

The Veteran's residual of shrapnel wound injury to Muscle Group XXII, left side of the neck, is currently rated as 10 percent disabling under 38 C.F.R. § 4.73, DC 5322, which evaluates impairment from that muscle group.  Muscle Group XXII encompasses rotary and forward movements of the head; respiration; deglutition and the following muscles of the front of the neck: (1) trapezius I; (2) sternocleidomastoid; (3) the "hyoid" muscles; (4) sternothyroid; and (5) digrastric. 

Pursuant to DC 5322, a 10 percent rating is warranted for moderate disability.  38 C.F.R. § 4.73, DC 5322 (2014).  A 20 percent rating is warranted for moderately severe disability.  Id.  A 30 percent rating is warranted for severe disability.  Id.

The Veteran's STRs show that he incurred shrapnel wound injuries following a mortar explosion in March 1966.  Treatment records show that the wounds were extensively debrided.  He was hospitalized from March 5, 1966, to March 29, 1966.

A May 2012 VA examination for his scarring does not indicate that the Veteran has entrance and exit neck scars.

The Veteran was afforded a VA examination in June 2012.  He reported having flares several times a month with increased flares during the winter months.  The examiner noted that the Veteran had minimal scar(s) and no known fascial defects or evidence of fascial defects associated with his muscle injury.  The Veteran's muscle injury did not affect muscle substance or function.  He had cardinal signs and symptoms of fatigue-pain that occurred occasionally.  The Veteran had normal strength of 5/5 for all strength testing performed.  There was no muscle atrophy.  No assistive devices were used.  The examiner noted that the Veteran had no other pertinent physical findings, complications, conditions, signs and/or symptoms.  No imaging studies were performed.  The Veteran's disability did not impact his ability to work.  

The Veteran's treatment records during this appeal do not show treatment for this disability.  He has not reported having any neurologic or orthopedic impairment resulting from this disability.  In his February 2013 substantive appeal, he contended that an increased rating was warranted due to having multiple scattered foreign bodies in the muscle group.  

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted.  The evidence does not show that the Veteran's injury to Muscle Group XXII results in moderately severe disability such that the next higher 20 percent rating is warranted.  The Veteran's STRs are not indicative of a moderately severe injury.  Although they show that the wound was debrided, a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with prolonged infection, or sloughing of soft parts, and intermuscular scarring has not be shown.  While he was hospitalized for nearly a month following the in-service injury, a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, impairment of coordination and uncertainty of movement, and evidence of inability to keep up with work requirements has not been shown.  Even with the Veteran's current complaint of fatigue-pain, the evidence does not indicate other symptoms indicative of a moderately severe injury. 

Furthermore, the objective findings pertaining to this disability do not include entrance and exit scars, indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  The examination report reflects no muscle atrophy, no known fascial defects or evidence of fascial defects, and no effect of muscle substance or function.  There are no treatment records to show any of the objective signs indicative of a moderately severe muscle disability.  There is no evidence of impairment in strength and endurance compared to the right side of the Veteran's neck.  

The Board acknowledges the Veteran's reports of flares and having fatigue-pain, as well as having retained shrapnel fragments.  Even when taking into account the Veteran's reports, the overall evidence pertaining to his injury to Muscle Group XII does not show that a rating in excess of 10 percent is warranted at any time since the award of service connection.

The Board has also considered whether separate ratings are warranted for other disabilities associated with the muscle injury.  The scar on the Veteran's neck is already on appeal and is remanded below.  The Veteran has not reported, nor do his treatment records show, that he has any orthopedic or neurologic manifestations of his injury.  While scarring was noted, the June 2012 examination report specifically reveals that other pertinent physical findings, complications, conditions, signs and/or symptoms were not shown.  The pertinent medical evidence of record fails to show neurologic and orthopedic manifestations associated with the service-connected shrapnel injury.  Therefore, the Board concludes that the Veteran does not have symptomatology associated with his service-connected residual of shrapnel wound injury to Muscle Group XXII, left side of neck, other than the scar for which separate ratings are warranted.  

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent have not been met at any time during this appeal.  

		2.  Muscle Group XI

The Veteran's residual of shrapnel wound injury to Muscle Group XI, left calf is currently rated as 10 percent disabling under 38 C.F.R. § 4.73, DC 5311, which evaluates impairment from that muscle group.  Muscle Group XI encompasses propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); and flexion of knee (6) and the following muscles of the front of the posterior and lateral crural muscles, and muscles of the calf: (1) triceps surae (gastrocnemius and soleus); (2) tibial posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; and (8) plantaris. 

Pursuant to DC 5311, a 10 percent rating is warranted for moderate disability.  38 C.F.R. § 4.73, DC 5311 (2014).  A 20 percent rating is warranted for moderately severe disability.  Id.  A 30 percent rating is warranted for severe disability.  Id.

The Veteran's STRs show that he incurred shrapnel wound injuries following a mortar explosion in March 1966.  As noted above, they show that the wounds were extensively debrided and he was hospitalized from March 5, 1966, to March 29, 1966.

X-rays of the left lower extremity in August 2010 revealed a three to four millimeter retained metallic foreign body.  

A May 2012 VA examination for his scars show that he had a small entrance area and larger exit area scarring.  

The Veteran was afforded a VA examination in June 2012.  He reported having flares several times a month especially after prolonged standing and would become swollen and painful.  He reported having increased flares during the winter months.  The examiner noted that the Veteran had minimal scar(s) and no known fascial defects or evidence of fascial defects associated with his muscle injury.  The Veteran's muscle injury did not affect muscle substance or function.  He had cardinal signs and symptoms of lowered threshold of fatigue and fatigue-pain that both occurred occasionally.  Muscle strength testing was normal of 5/5 for the left ankle plantar flexion.  There was no muscle atrophy.  No assistive devices were used.  The examiner noted that the Veteran had no other pertinent physical findings, complications, conditions, signs and/or symptoms.  No imaging studies were performed.  The Veteran's disability did not impact his ability to work.  

The Veteran's treatment records during this appeal do not show treatment for this disability.  The Veteran has not reported having any neurologic or orthopedic impairment resulting from this disability.  In his February 2013 substantive appeal, he contended that an increased rating was warranted due to having multiple scattered foreign bodies in the muscle group.  

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted.  The evidence does not show that the Veteran's injury to Muscle Group XI results in moderately severe disability such that the next higher 20 percent rating is warranted.  The Veteran's STRs are not indicative of a moderately severe injury.  Although they show that the wound was debrided, a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with prolonged infection, or sloughing of soft parts, and intermuscular scarring has not be shown.  While he was hospitalized for nearly a month following the in-service injury, a record of cardinal symptoms consisting of loss of power, weakness, impairment of coordination and uncertainty of movement, and evidence of inability to keep up with work requirements has not been shown.  Even with the Veteran's current complaints of lowered threshold of fatigue and fatigue-pain, the evidence does not indicate other symptoms indicative of a moderately severe injury. 

While objective findings pertaining to this disability include entrance and exit scars, there is no evidence of indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  The examination report reflects no muscle atrophy, no known fascial defects or evidence of fascial defects, no effect of muscle substance or function, and normal muscle strength of 5/5.  There are no treatment records to show that the objective signs associated with this injury are indicative of a moderately severe muscle disability.  

The Board acknowledges the Veteran's reports of flares and having lowered threshold of fatigue and fatigue-pain, as well the X-rays showing a retained shrapnel fragment.  Even when taking into account the Veteran's reports, the overall evidence pertaining to his injury to Muscle Group XI does not show that a rating in excess of 10 percent is warranted at any time since the award of service connection.

The Board has also considered whether separate ratings are warranted for other disabilities associated with the muscle injury.  In a June 2012 rating decision, the RO granted service connection for all scars from head to toe; the Veteran did not appeal the disability evaluation assigned.  Consequently, the issue of the rating for the scarring associated with this disability is not on appeal.  The Veteran has not reported, nor do his treatment records show, that he has any orthopedic or neurologic manifestations of his injury.  While scarring was noted, the June 2012 examination report specifically reveals that other pertinent physical findings, complications, conditions, signs and/or symptoms were not shown.  The pertinent medical evidence of record fails to show neurologic and orthopedic manifestations associated with the service-connected shrapnel injury.  Therefore, the Board concludes that the Veteran does not have symptomatology associated with his service-connected residual of shrapnel wound injury to Muscle Group XI, left calf, other than scarring for which separate ratings are warranted.  

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent have not been met at any time during this appeal.  

		3.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's muscle injuries symptoms and disability levels.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's muscle injury disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.

Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating in excess of 10 percent for residual of shrapnel wound injury to Muscle Group XXII, left side of the neck, is denied.

Entitlement to an initial rating in excess of 10 percent for residual of shrapnel wound injury to Muscle Group XI, left calf, is denied.

REMAND

Regrettably, a remand is necessary for the remaining issue on appeal.  In a July 2012 rating decision, the RO awarded an increased rating of 10 percent for the Veteran's neck scar under DC 7800.  Note (3) following DC 7800 provides that the evaluator take into consideration unretouched color photographs when evaluating under these criteria.  As the Veteran's examinations in this appeal do not include unretouched color photographs, the Board concludes that a remand is necessary to afford the Veteran an adequate examination that includes such photographs. 

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in the records of any treatment from the VA Upstate New York Healthcare System.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected neck scar disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  Unretouched color photographs should be performed in connection with this examination.

The examiner should indicate whether there is visible or palpable tissue loss.  The examiner should also indicate if the Veteran's left neck shows a scar 5 or more inches (13 cm); scar at least one quarter inch (.06 cm) wide at the widest part; if the surface contour of the scar is elevated or depressed on palpation; if the scar is adherent to underlying tissue; if the skin is hyper- or hypo-pigmented in an area exceeding six square inches (39 sq cm); if the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches (39 sq cm); if there is underlying soft tissue missing in an area exceeding six square inches (39 sq cm); or if there is skin indurated and inflexible in an area exceeding six square inches (39 sq cm).

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


